Exhibit 10.1

AMENDMENT NO. 6 TO LOAN AGREEMENT

AMENDMENT NO. 6 TO LOAN AGREEMENT (this “Amendment”), dated and effective as of
March 27, 2019, is made by and between the U.S. SMALL BUSINESS ADMINISTRATION
(“SBA”), an agency of the United States, and its successors and assigns, and
FRESHSTART VENTURE CAPITAL CORPORATION (the “Licensee”), a Small Business
Investment Company, licensed under the Small Business Investment Act of 1958, as
amended, whose principal office is located at 437 Madison Avenue, New York, NY
10022.

RECITALS

WHEREAS, SBA and the Licensee are parties to that certain Loan Agreement,
effective as of January 25, 2017 (as amended, the “Existing Agreement”);

WHEREAS, SBA and the Licensee have agreed, subject to the terms and conditions
of this Amendment, that the Existing Agreement be amended to reflect certain
agreed upon revisions to the terms of the Existing Agreement.

NOW THEREFORE, SBA and the Licensee hereby agree, in consideration of the mutual
premises and mutual obligations set forth herein, that the Existing Agreement is
hereby amended as follows:

SECTION 1. Defined Terms. Except as otherwise indicated herein, all words and
terms defined in the Existing Agreement shall have the same meanings when used
herein.

SECTION 2. Amendments.

a.      Section 1(g) of the Existing Agreement is hereby deleted in its entirety
and replaced with the following:

“Reserved.”

b.      Section 1(j)(i) of the Existing Agreement the phrase, “Management and
Operating Expenses” is hereby deleted in its entirety and replaced with the
following:

“Management Expenses”

c.      In Section 3 of the Existing Agreement the phrase, “March 27, 2019:
$10,000,000 (ten million dollars); and” is hereby deleted in its entirety and
replaced with the following:

“March 27, 2019: $7,600,000 (seven million six hundred thousand dollars); and”

d.      The first paragraph of Section 5 of the Existing Agreement is hereby
deleted in its entirety and replaced with the following:

“Management Expenses. SBA reserves the right in its sole discretion to review
and modify the Management Expenses as it deems appropriate. Any request for
modification must be approved by SBA in writing prior to payment. Licensee may
pay Management Expenses in an amount not exceeding $35,000 per month.”



--------------------------------------------------------------------------------

e.      Section 6 of the Existing Agreement is hereby deleted in its entirety
and replaced with the following:

“Reserve. In addition to the payment of Management Expenses as provided in
paragraph 5 above, Licensee may establish the Reserve, in accordance with this
Paragraph. Licensee may retain from the proceeds of the Disposition of the
Assets, the collection of interest due from small business concerns, or from any
other source, an amount sufficient to fund the Reserve. The maximum amount of
the Reserve will be established quarterly with SBA’s prior written approval but
shall be at least an amount equal to the maximum Management Expenses permitted
for the following quarter pursuant to paragraph 5 (or such other amount approved
in writing by SBA). SBA has approved the establishment of a Reserve in the
amount of 3 months of management expenses, equal to $105,000 plus any approved
SBA follow-on investment(s). Any increase or decrease to this Reserve of 3
months of management expenses, equal to $105,000, must be approved by SBA in
writing. Licensee may use the reserve to pay Management Expenses whenever the
same become due, and upon any such use the Licensee may replenish the Reserve
for the maximum Management Expenses of the next following quarter. Licensee
shall pay to SBA any funds that exceed the amount of funds necessary to maintain
the amount of the Reserve. Any funds or amounts held or obtained by Licensee
from liquidation, Disposition of any Assets or from any other source that exceed
the amount of the Reserve shall be paid on the 10th day of each calendar month
to SBA to be applied toward Licensee’s obligations under the Note (applied to
interest first, then principal), unless SBA agrees otherwise in writing.”

f.      Section 9(a) of the Existing Agreement which states, “Pay Management and
Operating Expenses in an amount exceeding the limits set forth in paragraph 5
hereto;” is hereby deleted in its entirety and replaced with the following:

“Pay Management Expenses in an amount exceeding the limits set forth in
paragraph 5 hereto;”

g.      The second and third sentences of Section 10(g) of the Existing
Agreement are hereby deleted in their entirety and replaced with the following:

“For purposes of this subsection, a Material Adverse Change shall mean a
reduction in the aggregate value of the Assets that have not been disposed of in
accordance herewith to a value, as determined by SBA, that is less than
50 percent of the outstanding Indebtedness at any given time.”

SECTION 3. Representations and Warranties. Each party hereby represents and
warrants to the other party that it is in compliance with all the terms and
provisions set forth in the Existing Agreement on its part to be observed or
performed and hereby confirms and



--------------------------------------------------------------------------------

reaffirms each of its representations and warranties contained in the Existing
Agreement. Without limiting the foregoing, Licensee represents and warrants to
SBA that its consent to receivership and stipulation that are part of the
Existing Agreement and that were executed on January 25, 2017 remain valid and
enforceable against it by SBA.

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms (and as duly amended).

SECTION 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed signature page of this Amendment in Portable
Document Format (PDF) or by facsimile transmission shall be effective as
delivery of an executed original counterpart of this Amendment.

SECTION 6. Governing Law. Pursuant to Section 101.106(b) of Part 13 of the Code
of Federal Regulations, this Amendment is to be construed and enforced in
accordance with the Act, the Regulations and other Federal law, and in the
absence of applicable Federal law, then by applicable New York law to the extent
it does not conflict with the Act, the Regulations or other Federal law.

 

[SIGNATURES APPEAR ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

FRESHSTART VENTURE CAPITAL CORPORATION By:   /s/Alvin Murstein Name:   Alvin
Murstein Title:   Chairman & Chief Executive Officer U.S. SMALL BUSINESS
ADMINISTRATION By:   /s/ Thomas G. Morris Name:   Thomas G. Morris Title:  
Acting Deputy Assoc. Adm. for OII   Director, Office of Liq.